CLD-016                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1618
                                      ___________

                          IN RE: DANTE AMOR MORRIS,
                                    Petitioner
                      ____________________________________

                        Petition for Writ of Mandamus from the
                           United States District Court for the
                             Eastern District of Pennsylvania
                   (Related to D.C. Criminal Action No. 99-cr-00601)
                      ____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                   October 21, 2010

              Before: RENDELL, FUENTES and SMITH, Circuit Judges

                          (Opinion filed: November 12, 2010)
                                       _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Petitioner Dante Morris seeks a writ of a mandamus directing the District Court to

grant his release from prison. We will deny the petition.

       In March 2004, Morris pled guilty to thirty-six counts of possessing and uttering

counterfeit checks, in violation of 18 U.S.C. § 513(a). The District Court sentenced

Morris to eight months of imprisonment, a three year term of supervised release, a special

assessment of $3,600, and restitution in the amount of $29,135.17. After his release from
prison, Morris failed to report to the U.S. Probation Office and, in August 2004, the

District Court issued a warrant for his arrest. Morris remained a fugitive until he was

arrested by the U.S. Marshals Service in January 2010. At a hearing that same month, the

District Court revoked Morris’ supervised release and imposed a sentence of twenty-four

months of imprisonment. Morris subsequently filed a notice of appeal in this Court

arguing, inter alia, that the District Court lacks jurisdiction over his case. See United

States v. Dante Morris, C.A. No. 10-2507. While that appeal was pending, he filed the

instant mandamus petition.

         Although the relief Morris seeks in his petition is not entirely clear, he appears to

request a writ of mandamus directing the District Court to grant his release because it

lacks jurisdiction over his case. Specifically, he argues that because he is a member of

the “Washitaw de Dugdahmoundyah,” the District Court does not have jurisdiction over

him and his continued imprisonment violates, inter alia, his international human rights.

Morris raised this precise claim on direct appeal.

         A writ of mandamus is a drastic remedy available only in extraordinary cases.

See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner

seeking mandamus must demonstrate that “(1) no other adequate means exist to attain the

relief he desires, (2) the party’s right to issuance of the writ is clear and indisputable, and

(3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 130 S.Ct.

705, 710 (2010) (per curiam) (internal quotation marks and citation omitted). Mandamus

cannot serve as a substitute for an appeal. See Madden v. Myers, 102 F.3d 74, 77 (3d Cir.

1996).
      Because Morris filed his mandamus petition while his direct appeal was still

pending in this Court and mandamus is not a substitute for an appeal, we will deny the

petition. Morris’ “motion to reopen appeal and to proceed in forma pauperis” is granted.